« 7 Case 2:19-ev-00715-AJS Dod rst 1 Filed 06/18/19 Page 1 olds hee /NoF Fi

2K
Un ited Stabes District Court Western
Diste ct of “Fennsy luani,

Mas tha Fen chak Bell] ’ Fy i ED
Plaintiff JUN 18 201g
\v |9- 715 WeeeRK USD
Loand epot. Com LLC ST OMT. OF
We Lendant

COUPLRINT FOR VlOLATIon) OF TITLE X
OE DoODD- FRANK ACT

And Noo, THis GT cag a Juke 4014 Plan hit!
bruigs an action betore this ltononable Covost te
Sind the, DeSendant Loan depot ao UY of TPRooiArcAs Oe
“peedectory loan ay the (sv (ng eb oa mort gege , the
amoot of $6193, 000% on The property locate® at
404 Castle Deve West Wiffli'n, Fenneglrenia Io1a2
te PlawtiSf Marthe Fenchak Gell,

This Coprt is vested with the author rty
te hear Hhy's petrbvon beceR on the passage of the

Deda& Frank Act passed by Cong ress iA he sponse tea Me

p peQate, acts oS Moet aGe LenaerS targety nds vidal
4 gage, beers revert
whe becebse of there Race, Age, Heal } Sey and an icrhy

Theat wweold be Uv] neratle —+s Thee actwns,
The. plant $ belivues ana QAUels Ahad she *o 4
The victim of a peedatory L bay by Sor Ge

Folle wing reasons % | r
') platati fF engome Wes Comprised Solely et

Secial Jeceri , month | Rehwe ment Bene ¢it of
fp 4, 200% ano (A Moaest monthly pen SiON of

(4)

the defendant
Case 2:19-cv-00715-AJS Document 1 Filed 06/18/19 Page 2 of 3

00% It ome Repaies [Maite Navce
oo Merical Ex pense s [Pre Serepttons

75 60 Choe ch j CO rtertarn met, Clo py wa ) fAate Ca ye,

} 00° Car “Kepates

 

69 4 05°° Other Living Expense s
The ether hrving expenses Lo he The mortgage. Feom

Loan depet, The delete at guaranteed That therm Loon
te the PBPlatnt $F WaS destin & Fo Lai | and Sobshastiahe®

hs predatory notvre.
Tr Copelvsisn, he defendaut established Coan beoms
That the »latntitf covld not weet, the defemQanTtT L{\~X

in Sorelosore action and obtaineR the forelosure onder
On Apri! il, 2O1Y withwdnaotice tbo The glacwb iff an& the.

Naa! ‘he ye of Sheriff sole
plainhE® was Scrvek wells a netics of SINT Ua 13
+o @CCOPR on Avgust G, DolP~e Plawtt¢ Fi lek for ne.

, { ' CCALSE

Bankooptey “Protect on prion +, He sale, Plant FF ‘ 6

of hen incabceration Since Wovemben QOIG has wo cd
able to veceme he Social Secor Rebi ve net Benefits
an& hos a enled action . De Senaut also enkewe & “he.

Platnbith's ee sideyneee destoe ss ia Voloab le a Ssets and

padlokeR “he premises — AU et The above achons inclodeng

net re spoudin to a Loan Modificaton CLeeovest Made

“LF ‘ inde}
Thee Pra& VAwr ta by Wee Plait + has COAb5 eR The Vle f

parm so tferiag i embarnes meatr avwdan eXhabernahd |
. lo askirag

health 1SSpes and Therefore the plasir 44

(3)
Case 2:19-cv-00715-AJS Document 1 Filed 06/18/19 Page 3 of 3

Dove States Dieteret Court Wes tern
Dieterect ot Feansyloanta

Mar tne Foenchald Bell
platobff

V,

hoancepet , Com LLC
detend anit

ComreRioT FOR VIOLATION OF TITLE X
Of pbpopdo-~ FRAMUK AT

Certificate Of Serv tte

—

an Leck a teve, and Correct a oF

erty ry

been served wpon

the atheeReQ complatat has
Loan depot, com Lhe by ma
fostal Service Cept Sve & Mail V

i Theo The. Onite a. Sede s
hig IO™ dag oF June.

2O\4 aX She Following aadress 2

Loand ok, com LL@,
Yaga Phi lldps “Blok

Ewing » Reus Jersey O9Gel&

Ver Lie, aS Tree and aceopate, onder penalty of penser g -
Marthe. Thou chak “Bold fi Pe Se,
artha Fenchak Be \
PBOIWV
Sel Mune
2.2, Box (8
Woner y Qa, iy SG
